Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The response received on 2/3/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 February 3 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant argues on page 8 of the arguments that the PMD camera of Kuhnert is not integrated as required by claim 21, since the PMD camera has two different scanning device, wherein each scanning device is only able to work in a spate configuration.  
The examiner disagrees.  The applicant is interpreting and arguing the word “integrated” in such a manner that is more limiting than the definition of the word.  The word “integrate” on dictionary.com includes the definition of “to make up, combine or complete to produce a whole or a larger unit, as parts do”.  As can be seen the two types of cameras of Kuhnert are integrated into a system that works together, as can be seen simply by the title of “Fusion of Stereo-Camera and PMD Camera Data.”  Therefore, as claimed, prior art teaches the claimed elements.  The PMD camera can also be interpreted as a camera with integrated parts, since it combines and integrates 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation “the electromagnetic signals” in line 1.  IT is unclear as to which electromagnetic signals the applicant is referring to, as the applicant previously claims two separate electromagnetic signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 21, 23, 27, 31, 38, 32, 40, 41 and 46 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable by “Fusion of Stereo-Camera and PMD-Camera Data for Real-Time Suited Precise 3D Environment Reconstruction” (Kuhnert et al).
Regarding claim 21, Kuhnert et al discloses A scanner system (fig. 7) for scanning an object, comprising: an integrated 3D scanner, a PMD camera (fig. 7, fig. 1) comprising a scanning device configured for operating in a first configuration (pages 1-2, “general operation” of PMD camera), and for operating in a second configuration (page 4, “general operation” of stereo camera), where: in said first configuration the scanning device is adapted for acquiring a first data set relating to a first region of the object with electromagnetic signals in the infrared range (page 2, paragraphs 1-2), the first configuration is configured to acquire the first data set using time-of-flight measurements (page 1, paragraph 7); and in said second configuration the scanning device is adapted for acquiring a second data set relating to a second region of the object with electromagnetic signals in a range different from that used in the first configuration, using visible light (fig. 6, page 3-4 “stereo camera system”), the scanner system further comprises: optical components and an imaging sensor element (fig. 1, 6); means for converting the first data set to a first 3D-model (page 2, data captured converts to distance image, paragraph 2), wherein first the 3D- model is created solely from the first data set (page 2, paragraph 2); means for converting the second data set to a second 3D-model (page 4, paragraph 4, data is computed into depth map), wherein the second 3D-model is created solely from the second data set (page 4, paragraphs 2-
Regarding claim 23, Kuhnert et al discloses the scanning device is operated in one of the configurations when a distance from the scanning device to the object is within a first range of distances from the object, i.e. it operates in both configurations in a range shown in fig. 7, and the scanning device is operated in another of the configurations when the distance from the scanning device to the object is within a second range of distances from the object, i.e. a second range of distances for another scene than fig. 7.
Regarding claim 27, Kuhnert et al discloses the integrated 3D scanner is configured to acquire a number of data sets when operated in one of the configurations, the number of data sets/ depth coordinates obtained in operation of the PMD camera (page 2, paragraphs 1-2) and wherein the integrated 3D scanner is capable of acquiring a number of data sets when operated in another one of the configurations, the number of data sets/ depth coordinates or image data sets obtained by the stereo camera (page 4, paragraphs 2-4).  
Regarding claim 31, Kuhnert et al discloses the integrated 3D scanner is configured to acquire the first data set at a first resolution and acquire the second data set at a second resolution and is further configured to change the spatial resolution at which the first data set and the second data set is acquired, since the resolutions between the data sets are different between the two cameras and acquired at their respective resolutions, thus changed between the data acquisitions (page 2, paragraph 1, page 3, paragraph 6).  
Regarding claim 38, Kuhnert et al discloses the second spatial resolution is higher than the first spatial resolution (page 3, paragraph 6, resolution higher than page 2, paragraph 1).  
Regarding claim 32, Kuhnert et al discloses when in the first configuration, the scanning device receives the electromagnetic signals from a first solid angle, and wherein when in the second configuration, the scanning device receives the electromagnetic signals from a second solid angle (the angles shown in fig. 7 in which light is received).  
Regarding claim 40, Kuhnert et al discloses the data processing unit configured for associating the first 3D-model with the second 3D-model registers the first data set to the second data set, or vice versa (page 4, paragraph 8).  
Regarding claim 41, Kuhnert et al discloses the data processing unit configured for associating the first 3D-model with the second 3D-model registers the first 3D- model to the second 3D-model, or vice versa (page 4, paragraph 8).  
Regarding claim 46, Kuhnert et al the electromagnetic signals of the infrared signals are received at the same location on the integrated 3D scanner when operating in both the first and second configurations (page 2, paragraphs 1-2, fig 7, PMD camera and optical axis).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 22, 35 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuhnert et al in view of “Fusion of Time-of-Flight Depth and Stereo for High Accuracy Depth Maps” (Zhu et al).
Regarding claim 22, Kuhnert et al discloses all of the claimed elements as set forth above in paragraphs and is incorporated herein by reference.
Kuhnert et al does not disclose expressly the scanning device in one of the configurations records geometrical information for a larger area of the object than in another of the configurations.  
Zhu et al discloses the scanning device in one of the configurations, the stereo configuration, records geometrical information for a larger area of the object than in another of the configurations (fig. 2, larger field of view than depth).  
Kuhnert et al and Zhu et al are combinable because they are from the same field of endeavor, i.e. combining TOF and stereo images.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have different areas for scanning.
The suggestion/motivation for doing so would have been to provide a more flexible system that would allow for different intrinsic camera parameters.
Therefore, it would have been obvious to combine the system of Kuhnert et al with Zhu et al to obtain the invention as specified in claim 22.
Regarding claim 35, Zhu et al discloses mounting the cameras together so that the first solid angle of the first configuration is substantially the same as the second solid angle of the second solid angle (fig. 1).
Regarding claim 42, Zhu et al discloses the data processing unit configured for associating the first 3D-model with the second 3D-model registers a first merged data set to a second merged data set, wherein the first merged data set is partly comprised by the first data set, and wherein the second merged data set is partly comprised by the second data set by combining the data sets with weights, the first merged data set being the weighted first data set and the second merged data set being the weighed second data set (page 5, paragraph 2).

Claims 43-45 rejected under 35 U.S.C. 103(a) as being unpatentable over Kuhnert et al in view of U.S. Patent Application Publication NO. 1090276045 (Lang et al)
Regarding claim 45, Kuhnert et al discloses all of the claimed elements as set forth above in paragraphs and is incorporated herein by reference.
Kuhnert et al does not disclose expressly the second configuration that obtains stereo data set is such that a point-cloud relating to a part of the object is formed by the second data set.   
Lang et al discloses stereo data sets are such that a point-cloud relating to a part of the object is formed by the second data set (page 15, paragraph 206).  
Kuhnert et al and Lang et al are combinable because they are from the same field of endeavor, i.e. stereo imaging.

The suggestion/motivation for doing so would have been to provide a known means of representing coordinates and thus providing a more robust system.
Therefore, it would have been obvious to combine the system of Kuhnert et al with point cloud data of Lang et al to obtain the invention as specified in claim 43
Regarding claim 44, Kuhnert et al discloses in the second configuration, one of the optical elements is manipulated (page 3-4, “stereo camera system”, the optical elements are manipulated to take the images).  
Regarding claim 45, Lang et al discloses the second data set comprise a stack of images acquired at different vertical positions relative to a surface of the object, such that the point cloud is formed from the stack of images (page 14, paragraph 206).

Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuhnert et al in view of U.S. Patent Application Publication No. 20100172567 (Prokoski).
Regarding claim 24, Kuhnert et al discloses all of the claimed elements as set forth above in paragraphs and is incorporated herein by reference.
Kuhnert et al does not disclose expressly the integrated 3D scanner comprises a control unit configured for controlling an operation of the scanning device. 
Prokoski discloses the integrated 3D scanner comprises a control unit (page 36, clock, paragraph 522) configured for controlling an operation of the scanning device.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a controller.
The suggestion/motivation for doing so would have been to provide a more user friendly system by automating the control of image capture.
Therefore, it would have been obvious to combine the system of Kuhnert et al with Prokoski to obtain the invention as specified in claim 24.
Regarding claim 25, Prokoski et al discloses the control unit is configured to automatically change the operation of the scanning device between the first configuration and the second configuration by sequentially triggering imaging modes (page 36, paragraph 522, page 39, paragraph 558).  

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuhnert et al in view of Prokoski, as applied to claim 24 above, and further in view of U.S. Patent Application Publication No. 20080181485 (Beis et al)
Regarding claim 28, Kuhnert et al (as modified by Prokoski) discloses all of the claimed elements as set forth above in paragraphs and is incorporated herein by reference.
Kuhnert et al (as modified by Prokoski) does not disclose expressly the control unit is configured to control the operation of the integrated 3D scanner based on a value of a parameter derived from one of the data sets.  

Kuhnert et al (as modified by Prokoski) & Beis et al are combinable because they are from the same field of endeavor, i.e. capturing image data.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to ensure one data set is sufficient before capturing the next data set.
The suggestion/motivation for doing so would have been to provide a more robust system by ensuring processing of images of sufficient quality.
Therefore, it would have been obvious to combine Kuhnert et al (as modified by Prokoski) with Beis et al to obtain the invention as specified in claim 28.

Allowable Subject Matter
Claims 29, 30, 36, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        2/7/2022